Motion Granted; Dismissed and Memorandum Opinion filed March 28, 2013.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-13-00198-CV

                       KATHERINE MARCUM, Appellant

                                           V.

                DOW CORNING CORPORATION and
           DOW CORNING WRIGHT CORPORATION, Appellees

                     On Appeal from the 157th District Court
                             Harris County, Texas
                      Trial Court Cause No. 1992-25394IP


                MEMORANDUM                            OPINION
      This is an appeal from an order signed January 29, 2013. On March 20, 2013,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.